Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities: the term “gauge” is misspelled as “gage”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term "possible" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 12-14, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 207019821).

In re claim 2, Chen further discloses wherein said wake unit comprises a bicycle presumed use detector (sensors in crankarm being activated).  
In re claim 3, Chen further discloses wherein said wake unit comprises a crankarm actual use detector (strain gauge as shown in Figure 4.  
In re claim 4, Chen further discloses wherein said wake unit comprises a bicycle presumed use detector, and wherein the presumed use detector and the actual use detector are embodied by a same component (strain gauge) of the wake unit.  
In re claim 5, Chen further discloses wherein said same component has a normal running mode and a low-power running mode (see [0012]), in the normal running mode acting as the presumed use detector and as the actual use detector, and in the low-power running mode acting as the presumed use detector.  
In re claim 7, Chen further discloses a communication module (mobile phone, see [0014]) and/or a stress/strain detector (strain gauge), the stress/strain detector comprising at least one strain gage and related reading control unit and at least one analog-to-digital converter (see [0017]), wherein the processor (11) is configured to turn the communication module and/or the stress/strain detector on after having entered into the running mode, and to turn the communication module and/or the stress/strain detector off before entering into the standby mode.  

In re claim 9, Chen further discloses wherein the processor is configured to enter into standby mode when the processor does not detect any rotary movement of the crankarm for a time longer than a first threshold value (2 minutes, see [0014]), the processor is configured to enter into standby mode when the processor does not detect any rotary movement of the crankarm for a time longer than a first threshold value (MaxRotat) and a second threshold value (SleepTime) greater than the first threshold value (MaxRotat); and/or wherein the processor is configured to stay in running mode when the processor does not detect any rotary movement of the crankarm for a time longer than a first threshold value (MaxRotat), but shorter than the second threshold value (SleepTime).  The Examiner notes that due to the “and/or” nature of the claim, only the first limitation needs to be taught by the prior art.
In re claim 12, Chen further discloses wherein said wake signal of the processor comprises an interrupt signal generated by an, respectively by the, presumed use detector of the wake unit, when the processor detects a movement above a predetermined minimum movement threshold (wakes above 0).  
In re claim 13, Chen further discloses wherein the crankarm comprises an accelerometer (acceleration sensor) and the processor is configured to measure a rotation cadence (C) of the crankarm based on an output signal of the accelerometer, said wake unit comprises said accelerometer and said wake signal of the processor is given by an interrupt signal generated by the accelerometer, when the processor 
In re claim 14, Chen further discloses wherein said wake unit controls the passages of state of the electric/electronic system between a running mode and a-48- 5710771-1Attorney Docket No.: CAM3-PT341standby mode.  
In re claim 16, Chen further discloses wherein the bicycle presumed use detector is selected from the group consisting of: at least one vibration sensor comprising at least one accelerometer or at least one ball-in-cage switch; at least one tilt sensor; at least one self-contained magnetic field sensor; at least one barometer; at least one position and/or movement sensor; and at least one force and/or pressure and/or mechanical stress sensor (strain gauge as shown in Figure 4).  
In re claim 17, Chen further discloses wherein said crankarm actual use detector is selected from the group consisting of: at least one vibration sensor, in particular an accelerometer or a ball-in-cage switch; at least one tilt sensor; at least one self-contained magnetic field sensor; at least one barometer; at least one position and/or movement sensor; and at least one force and/or pressure and/or mechanical stress sensor (strain gauge).
Allowable Subject Matter
Claims 6, 10, 11, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the processor is configured to: after having .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach electric bicycles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611      

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611